Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 1 of 14 PageID: 665



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 LOCKEY MAISONNEUVE,                    Civil Action No. 2:18-CV-13955

              Plaintiff,

       v.

 BENEDICT CAIOLA,

              Defendant.



  PLAINTIFF’S SUPPLEMENTAL MEMORANDUM OF LAW IN OPPOSITION TO
 DEFENDANT’S MOTION TO DISMISS OR IN THE ALTERNATIVE TO TRANSFER
                             VENUE


                                        COOPER, LLC
                                        Ryan J. Cooper (RC 0477)
                                        108 N. Union Ave., Suite 4
                                        Cranford, NJ 07016
                                        (908) 514-8830
 OF COUNSEL:                            ryan@cooperllc.com

 Carlos S. Montoya                      Attorneys for Plaintiff Lockey Maisonneuve
 COOPER, LLC
 1635 Market Street, Suite 1600
 Philadelphia, PA 19103
 (908) 514-8830
 carlos@cooperllc.com

 Brian P. Egan
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899
 (302) 658-9200
 began@mnat.com
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 2 of 14 PageID: 666



                                                    TABLE OF CONTENTS
TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 I.     Defendant’s Motion Requires An Interpretation of the Investor Agreement to
        Determine Whether the Forum-Selection Clause is Invalid Pursuant to Public
        Policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 II. New York Substantive Law Applies to Invalidate the Investor Agreement’s
     Forum-Selection Clause as Contrary to Public Policy. . . . . . . . . . . . . . . . . . . . . . . . 6

      A. State Substantive Law Applies to Interpret and Construe the Validity of the
         Forum Selection Clause. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

      B. New York Law Is Consistent With New Jersey Law and Has a Strong Public
         Policy Invalidating Choice of Law and Forum Selection Clauses Where There Is
         No Reasonable Basis For the Chosen Law and Venue. . . . . . . . . . . . . . . . . . . . . . . . 9

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 3 of 14 PageID: 667



                                                TABLE OF AUTHORITIES
Case Law
Atlantic Marine Construction Co. v. United States District Court,
  571 U.S. 49 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4, 10

Coastal Steel Corp. v. Tilghman Wheelabrator, Ltd., 709 F.2d 190, 202 (3d Cir. 1983)

Collins v. Mary Kay, Inc., 874 F.3d 176 (3d Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8, 10

Erie Railroad v. Tompkins, 304 U.S. 64 (1938) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6

Gen. Engineering Corp. v. Martin Marietta Alumina, Inc.,
  783 F.2d 352, 356 (3d Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6, 7

In re Exide Techs., 544 F.3d 196, 218 n.15 (3d Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Martinez v. Bloomberg LP, 740 F. 3d 211 (2d Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Northern Leasing Systems, Inc., v. French, 13 N.Y.S.3d 855. . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Silver v Great Am. Ins. Co., 29 NY2d 356, 278 NE2d 619,
   328 NYS2d 398 (N.Y. 1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10

Scoblink-O’Neill v. Local Fin. Bd., No. A-4754-11T4,
  2014 N.J. Super. Unpub. LEXIS 2805 (N.J. App. Div. Dec. 4, 2014) . . . . . . . . . . . . . . . . . 3

U.S. Mdse., Inc. v. L&R Distribs., Inc., 122 A.D.3rd 613 (N.Y. App. Div. 2014). . . . . . . . . . . 9

Statutory & Other Authority

17 U.S.C. § 102 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

17 U.S.C. § 103. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

17 U.S.C. § 301 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

28 U.S.C. § 1331. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

N.J. Supreme Court Advisory Committee on Prof. Ethics
  Opinion 655, 129 N.J.L.J. 108 (Dec. 9, 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3




                                                                      ii
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 4 of 14 PageID: 668



   Pursuant to the Court’s January 17, 2019 Order, Plaintiff Lockey Maisonneuve, by and

through the undersigned counsel, hereby submits this Supplemental Memorandum of

Law in Opposition to Defendant Benedict Caiola’s Motion to Dismiss or in the Alternative

Transfer.

                                PRELIMINARY STATEMENT

   The current motion before the Court cannot be removed from the entire context of this

controversy. Plaintiff Lockey Maisonneuve and Defendant Benedict Caiola entered into

an Investor Agreement wherein Caiola invested in bringing Maisonneuve’s life story to

market in exchange for a portion of the proceeds. Caiola instead misappropriated funds

from the Project (and, effectively, from Maisonneuve who was obligated to repay Caiola).

Since Maisonneuve confronted Caiola, he has openly and notoriously boasted that his

modus operandi will be to litigate in bad faith, i.e., to burden and harass Maisonneuve

rather than seek to resolve their competing claims under the Investor Agreement.

Transferring this action to New York, a forum that – regardless of its geographic

proximity – is completely foreign to the Investor Agreement, is simply another

manifestation of that intent.

   Caiola is not interested in a good faith resolution of this dispute. Upon discovering

Caiola’s misappropriation, Maisonneuve requested an accounting of the Project funds.

Caiola refused and responded with intimidating threats via clips of Scarface. Upon

terminating the Investor Agreement, Maisonneuve sought a compromise. Caiola refused,

boasting that he would manufacture a post hoc co-authorship claim solely to burden

Maisonneuve. Upon filing her Complaint to protect her rights in her own life story, Caiola
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 5 of 14 PageID: 669



began harassing the Project’s vendors to cease working with Maisonneuve. Upon

Maisonneuve adding counts for this tortious interference, Caiola increased his

harassment, boasting that he was improperly pursuing litigation solely to “CHANGE

YOUR LIFESTYLE,” and posting meme’s accusing Maisonneuve of betrayal with vile and

gratuitously graphic comments.

    Caiola perpetuated this strategy in the instant motion with the false assertion that the

book was to debut in New York when the evidence demonstrates that the book was to

debut in Westfield. Caiola also attempted to bully Maisonneuve by intimidating local

businesses into cancelling Maisonneuve’s book events. Caiola unlawfully marketed an

infringing version of the Book, and then disingenuously claimed that he was not actually

offering the book for sale because the link was “inactive.” Caiola has similarly sought to

bully Maisonneuve with false claims of a copyright in the Book’s cover art, a claim

counsel acknowledged that they could not support when confronted with the Damonza

contract.

    And, Caiola has now turned to trying to intimidate Maisonneuve’s counsel and

family. Caiola has served the undersigned with a Rule 11 motion claiming it was

unreasonable to believe that Caiola’s Facebook post about betrayal and the

accompanying vile comment were about Maisonneuve (despite clearly being about

Maisonneuve and consistent with his well-documented pattern of bullying behavior).

Yesterday, Caiola’s counsel wrote Maisonneuve’s husband directly – not through the

undersigned counsel – about this litigation and accused Mr. Maisonneuve, who is a

member of the Cranford Township Committee, of violating the New Jersey Local

                                             2
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 6 of 14 PageID: 670



Government Ethics Law because of his wife’s involvement in this case.1 These antics are

frivolous, but that is not the point. Caiola’s goal is to burden and harass Maisonneuve.

       The forum-selection clause is not independent of this pattern of bullying. The conduct

described is not an aberration or an anomaly. It is the manifestation of Caiola’s over-

arching m.o. to accomplish illegitimately what he cannot legitimately. Caiola chose a

forum with no connection to the transaction precisely because he believed it would be a

greater burden to Maisonneuve than himself should a dispute arise.

       Caiola is not interested in getting to the merits of this case because his assertions and

claims are demonstrably false and frivolous. He wants only to pursue a vengeful and

illegitimate litigation. The law should not be complicit in this scheme, and Caiola’s

motion should be denied. As set forth in Maisonneuve’s opposition brief and herein, a

proper analysis of the Caiola’s motion requires this Court to interpret the forum-selection

clause to determine its validity under the law of the forum. Because the law of New York

and New Jersey share a strong public policy against enforcing forum-selections clauses

with no connection to the chosen forum, the clause is invalid and Caiola’s motion should

be denied.




                                                            
1 Caiola alleges Mr. Maisonneuve has violated local ethics laws because the undersigned represents Ms.

Maisonneuve while also representing the Township of Cranford, where Mr. Maisonneuve is a member of
the Township Committee. Such contention was long ago rejected by the New Jersey Supreme Court. Cf.
e.g., N.J. Supreme Court Advisory Committee on Prof. Ethics Opinion 655, 129 N.J.L.J. 108 (Dec. 9, 1991) (holding
that a municipal attorney may concurrently represent a municipal official in matters unrelated to the
municipality); Scoblink-O’Neill v. Local Fin. Bd., No. A-4754-11T4, 2014 N.J. Super. Unpub. LEXIS 2805 (N.J.
App. Div. Dec. 4, 2014) (finding it “clear beyond question” that there is no conflict).

                                                               3
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 7 of 14 PageID: 671



                                        ARGUMENT

I.      Defendant’s Motion Requires An Interpretation of the Investor Agreement to
        Determine Whether the Forum-Selection Clause is Invalid Pursuant to Public
        Policy.

     The U.S. Supreme Court has laid out in Atlantic Marine Construction Co. v. United States

District Court, a specific analysis for enforcing contractual forum-selection clauses

contingent on the threshold question of whether the forum-selection clause is valid. See,

571 U.S. 49, 54-55 (noting “there was no dispute that the forum-selection clause was

valid.”); id. at 62 (“When the parties have agreed to a valid forum-selection clause . . .”); id.

at 62 n.5 (“Our analysis presupposes a contractually valid forum-selection clause.”); id. at

63 (“The calculus changes, however, when the parties’ contract contains a valid forum-

selection clause.”); id. (“a valid forum-selection clause [should be] given controlling

weight in all but the most exceptional cases.”); id. (“presence of a valid forum-selection

clause requires district courts to adjust their usual §1404(a) analysis in three ways.”); id.

at 65 (“The policies motivating our exception to the Klaxon rule for §1404(a) transfers,

however, do not support an extension to cases where a defendant’s motion is premised

on enforcement of a valid forum-selection clause.”); id. at 66 n.8 (“ . . . the same standards

should apply to motions to dismiss for forum non conveniens in cases involving valid

forum-selection clauses pointing to state or foreign forums.”); id. (“Such caution is not

warranted, however, when the plaintiff has violated a contractual obligation by filing suit

in a forum other than the one specified in a valid forum-selection clause.”) (all emphasis

added). The Supreme Court stated no fewer than ten times that any analysis of a motion




                                               4
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 8 of 14 PageID: 672



to enforce a forum-selection clause must be qualified by a determination that the forum-

selection clause is valid.

    The Court of Appeals for the Third Circuit has expressly held that the validity of a

forum-selection clause is dependent on whether the clause violates public policy. A

forum selection clause is presumptively valid unless the “the party objecting to its

enforcement establishes (1) that it is the result of fraud or overreaching, (2) that

enforcement would violate a strong public policy of the forum, or (3) that enforcement would

in the particular circumstances of the case result in litigation in a jurisdiction so seriously

inconvenient as to be unreasonable.” Coastal Steel Corp. v. Tilghman Wheelabrator, Ltd., 709

F.2d 190, 202 (3d Cir. 1983) (emphasis added). See also In re Exide Techs., 544 F.3d 196, 218

n.15 (3d Cir. 2008) (“A forum-selection clause is presumptively valid and will be enforced

unless the party objecting to its enforcement demonstrates that enforcement of the clause

would violate a strong public policy of the forum.”)

    This is consistent with the Restatement (Second) of Contracts, which contains an entire

chapter on invalidating contract terms on public policy grounds. See, generally, Rest. (2d)

Contracts §§ 178-99 (Chapter 8). The Restatement notes that while “parties may contract

as they wish,” the law recognizes the principle that “interest in freedom of contract is

outweighed by some overriding interest of society.” Id. Introductory Note to Chapter 8.

The decision to “refuse to enforce a promise or other term on grounds of public policy”

is “based on a reluctance to aid the promisee rather than on solicitude for the promisor

as such.” Id.



                                              5
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 9 of 14 PageID: 673



      To determine whether a forum-selection clause is valid therefore requires the Court

to interpret the entire contract, construe its terms, and apply the construction to the

applicable public policy. Construction of a contract, like any text, is a quintessentially

interpretive act. Gen. Engineering Corp. v. Martin Marietta Alumina, Inc., 783 F.2d 352, 356

(3d Cir. 1986). This inexorable relationship between interpretation and validity is also

codified in the Restatement (Second) of Contracts. The first Comment to § 200,

Interpretation of a Promise or Agreement, states that “[q]uestions of interpretation arise in

determining whether there is a contract,” i.e., whether there exists a valid contract. Rest.

(2d) Contracts § 200 Comment a. Once “[p]roperly interpreted, an agreement may not be

enforceable as a contract,” i.e. the agreement is invalid. Id. at Comment c. As discussed

below, once construed and interpreted consistent with New York law and public policy

(which does not conflict with New Jersey law), the forum-selection clause is invalid.

II.      New York Substantive Law Applies to Invalidate the Investor Agreement’s
         Forum-Selection Clause as Contrary to Public Policy.

      A. State Substantive Law Applies to Interpret and Construe the Validity of the Forum
         Selection Clause.

      Contract interpretation is inherently a substantive process that should apply state law.

See, Collins v. Mary Kay, Inc., 874 F.3d 176, 182 n.4 (2017) (quoting In re County of Orange,

784 F.3d 520, 530 (9th Cir. 2015)) (“Rules of contract interpretation are plainly substantive

under Erie[ Railroad v. Tompkins, 304 U.S. 64 (1938)]”) . It is well settled that, in diversity

cases, courts should apply state contract law to decide interpretation issues. See, e.g.,

Collins, 874 F.3d at 182; Gen. Engineering Corp., 783 F.2d at 356. Even when there is federal

question jurisdiction pursuant to 28 U.S.C. § 1331, however, the interpretation of

                                               6
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 10 of 14 PageID: 674



commercial contracts is not an area that requires courts to create substantive federal law.

Gen. Engineering Corp., 783 F.2d at 357. Here, Plaintiff’s eight count complaint revolves

around Defendant Caiola’s fraud and breach of contract. The Court should apply state

substantive law to its interpretation of the forum-selection because the clause has no

direct relationship to the two copyright claims, one of which is necessitated solely by

Defendant Caiola’s admission that he is manufacturing a frivolous claim of co-authorship

for the improper purpose of burdening Plaintiff Maisonneuve.2

       Interpretation of the Investor Agreement, and the forum-selection clause specifically,

does not implicate any special federal interest. The Third Circuit recognizes that the

“interpretation of forum selection clauses in commercial contracts is not an area of law

that ordinarily requires federal courts to create substantive law.” Gen. Engineering Corp.,

783 F.2d at 357. Federal common law should supplant state common law only in the rare

instance that there is “a significant conflict between some federal policy or interest and

the use of state law . . . .” Id. at 356-57. The exceptions to this are areas where the federal

courts are the primary agent in developing the law. The Third Circuit cited as examples

admiralty law, an area designated by the Constitution as one exclusively for the federal

courts, and the Federal Arbitration Act, which statutorily must be applied to

interpretation of all arbitration provisions. Id. at 357. Thus, only where there are uniquely




                                                            
2 A right to co-authorship requires objective evidence of a mutual understanding made at the time of the

contribution to the work. See, e.g., Thomson v. Larson, 147 F.3d 195, 200 (2nd Cir. 1998). Defendant Caiola’s
unilateral and subjective understanding apparently arose on June 14, 2018, months after his supposed
contribution, when he wrote that he “will explore ‘co-author’ status” for the improper purpose of
burdening Plaintiff Maisonneuve with expensive litigation.

                                                               7
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 11 of 14 PageID: 675



federal interests at stake, should a court apply federal common law. Id. See also Collins,

874 F.3d at 182 (same).

    Here, there is no significant conflict because Congress expressly limited copyright

preemption of state law to areas of direct conflict. In Title 17, Congress preempts “all legal

or equitable rights that are equivalent to any of the exclusive rights within the general

scope of copyright.” 17 U.S.C. § 301(a) (emphasis added). Congress exempted from this

preemption, however, all rights or remedies under the common law or state statute that

do not come within the subject matter of copyright. 17 U.S.C. § 301(b). Namely, federal

copyright law does not preempt any common law or statutory right or remedy that is not

equivalent to a right in an “in original works of authorship fixed in any tangible medium

of expression,” 17 U.S.C. § 102, or “compilations and derivative works,” 17 U.S.C. § 103.

    Interpretation of the forum-selection clause in the Investor Agreement does not

directly implicate any restricted area of uniquely federal interest. See Collins, 874 F.3d at

182. While the Investor Agreement is unambiguous that Plaintiff Maisonneuve is the sole

copyright holder of the Work, A Girl Raised By Wolves, the substance of the agreement is

the parties’ rights and obligations to bring the book to market and distribute the proceeds.

Indeed, Defendant Caiola claims that the Investor Agreement does not even pertain to

his copyrights in the Work, which he asserts arise from a subjective unwritten

understanding that he arrived at unilaterally after execution of the Investor Agreement.

Further, Plaintiff’s complaint is premised on Defendant Caiola’s contractual promises

unrelated to the copyright; six of eight claims are common law contract claims. These are

rights expressly exempted from preemption by Title 17. Accordingly, the Court should

                                              8
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 12 of 14 PageID: 676



apply state substantive law to interpreting the forum-selection clause to determine its

validity.

    B. New York Law Is Consistent With New Jersey Law and Has a Strong Public Policy
       Invalidating Choice of Law and Forum Selection Clauses Where There Is No
       Reasonable Basis For the Chosen Law and Venue.

    Whether this Court applies New York or New Jersey substantive law, the result is the

same, and the forum-selection clause invalid, because “neither the parties nor the

agreement has any connection to the [chosen forum].” U.S. Mdse., Inc. v. L&R Distribs.,

Inc., 122 A.D.3rd 613, 614 (N.Y. App. Div. 2014). In New York, as in New Jersey, forum

selection clauses are valid unless they violate public policy, such as when there is no

reasonable basis for the chosen forum. The U.S. Merchandise court invalidated the forum

selection clause because there was no connection between the transaction and Delaware

as the chosen forum:

              Specifically, the plaintiff has contended, without
              contradiction, that neither the parties nor the agreement has
              any connection to the State of Delaware: none of the parties is
              located in Delaware, the nondisclosure agreement was not
              executed in Delaware, and performance of the agreement was
              not to take place in Delaware.

              Accordingly, the prima facie enforceability and validity of the
              forum selection clause has been rebutted and, therefore, that
              clause does not "conclusively establish[ ] a defense to the
              asserted claims as a matter of law"

Id. at 614 (internal citations omitted).

    New York similarly rejects parties’ attempts to make its courts a home to foreign

disputes. In Northern Leasing Systems, Inc., v. French, the court noted, “our courts should

not be under any compulsion to add to their heavy burdens by accepting jurisdiction of

                                            9
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 13 of 14 PageID: 677



a cause of action having no substantial nexus with New York.” 13 N.Y.S.3d 855, 856

(emphasis added; quoting Silver v Great Am. Ins. Co., 29 N.Y.2d 356, 361 (N.Y. 1972)). New

York law invalidating forum selection clauses in these circumstances is well settled.

    Before the Court can enforce the forum-selection clause, it must first interpret the

Investor Agreement to determine whether clause is valid. Atlantic Marine Construction

Co., 571 U.S. at 63; see also Collins, 874 F.3d at 180-81. To interpret the substantive terms of

the Investor Agreement, the Court must look to state substantive law, which will not

enforce a forum selection clause where the “chosen state has no substantial relationship

to the parties or the transaction and there is no other reasonable basis for the parties’

choice.” Collins, 874 F.3d at 184 (citations omitted). Because this litigation is centered in

Union County, New Jersey – and has no connection to New York – Defendant cannot

establish that there is a valid forum-selection clause for this Court to enforce, and his

motion should be denied.

                                       CONCLUSION
    Accordingly, for the reasons set forth in Plaintiff Lockey Maisonneuve’s opposition

brief and herein, Plaintiff Maisonneuve respectfully requests that this Court deny

Defendant Benedit Caiola’s Motion to Dismiss or in the Alternative to Transfer Venue.




                                              10
 
Case 2:18-cv-13955-JMV-MF Document 28 Filed 01/31/19 Page 14 of 14 PageID: 678



    Dated: January 31, 2019                 Respectfully submitted,
                                            COOPER, LLC
                                             /s/Ryan J. Cooper
                                            Ryan J. Cooper
                                            COOPER, LLC
                                            108 N. Union Ave., Suite 4
                                            Cranford, NJ 07016
                                            (908) 514-8830
    OF COUNSEL:                             ryan@cooperllc.com

    Carlos S. Montoya                       Attorneys for Plaintiff Lockey Maisonneuve
    COOPER, LLC
    1635 Market Street, Suite 1600
    Philadelphia, PA 19103
    (908) 514-8830
    carlos@cooperllc.com

    Brian P. Egan
    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
    1201 North Market Street
    P.O. Box 1347
    Wilmington, DE 19899
    (302) 658-9200
    began@mnat.com




                                           11
 
